Opinion filed October 24, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-12-00108-CV
                                     __________

               MULTI-COUNTY COALITION, Appellant
                                         V.
   TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
  AND TENASKA TRAILBLAZER PARTNERS, LLC, Appellees


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-11-000815


                      MEMORANDUM OPINION
      Appellee Texas Commission on Environmental Quality has filed in this
court a motion to dismiss this appeal as moot pursuant to TEX. R.
APP. P. 42.1(a)(1). In the motion, TCEQ states that this appeal is moot because
Tenaska Trailblazer Partners, LLC “has terminated the power plant project and the
air permits have been voided.” TCEQ voided the air permits on July 8, 2013, and
there is no longer a live case or controversy to appeal.
      In the motion, TCEQ requests that this case be dismissed as moot and that
the judgment of the district court be vacated. See Tex. Foundries v. Int’l Moulders
& Foundry Workers’ Union, 248 S.W.2d 460, 461 (Tex. 1952). Courts of this
state have no jurisdiction to render advisory opinions in a case that has become
moot. Speer v. Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227
(Tex. 1993). Therefore, in accordance with TCEQ’s motion and because a live
controversy no longer exists, we vacate the judgment of the trial court and dismiss
this case as moot. See id. We note that, in a companion case, Sierra Club filed an
unopposed motion to dismiss on the same basis that TCEQ asserts in its motion in
this case. This court granted the motion in the companion case in a memorandum
opinion issued on August 1, 2013, in our Cause No. 11-12-00040-CV, Sierra Club
v. Texas Commission on Environmental Quality and Tenaska Trailblazer Partners,
LLC. Multi-County Coalition, the appellant in the present case, has not responded
to this court’s inquiries or to TCEQ’s motion to dismiss as moot.
      We grant TCEQ’s motion to dismiss as moot. Accordingly, we vacate the
order of the trial court and dismiss this appeal.


                                                    PER CURIAM


October 24, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2